Citation Nr: 1707215	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-26 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service in the Army from May 1968 to December 1970.

This claim is before the Board of Veterans' Appeals (Board) on appeal of January 2011 and April 2011 rating decisions by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in support of these claims during a Decision Review Officer (DRO) hearing held at the RO in August 2011.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  The documents in VVA are duplicative of those in VBMS.


FINDINGS OF FACT

1. The evidence of record regarding the Veteran's exposure to herbicides in or near the demilitarized zone (DMZ) in Korea is consistent with his service and is found to be credible; there is also no affirmative evidence to the contrary.

2.  The Veteran has been diagnosed with prostate cancer, which is subject to presumptive service connection as a result of exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the issue of entitlement to service connection for prostate cancer, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming (without deciding) that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active service, certain diseases, to include prostate cancer, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e).  A veteran who served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).

Due consideration must be given to the places, types, and circumstances of such veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. §§ 1154 (a).  The veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. 

The Veteran's DD Form 214 notes that he served in the Army from May 1968 to December 1970 as a Dental Lab Specialist.  Records obtained from the U.S. Army Center for Military History indicate that the Veteran served in Korea (assigned to the 462nd Medical Detachment) from January 17, 1969, to December 9, 1970.  His unit of assignment was located in Tonduchon, Korea, 13 miles South of the DMZ.  See June 2012 Defense Personnel Records Information Retrieval System (DPRIS) response.  

A March 2010 private treatment record notes that biopsy was positive for prostate adenocarcinoma.  The Veteran underwent a prostatectomy in July 2010.

In an August 2010 claim, the Veteran stated that while attached to the 462nd Medical Detachment, his unit drilled into the fields that were against the DMZ fence lines.  He also stated that he was frequently assigned as a duty driver to shuttle officers to and from assignments in the DMZ.

In January 2011, the Veteran submitted a written statement from a dentist who served as a Captain in the U.S. Dental Corps.  He wrote that the Veteran was his driver and assistant when he made bi-monthly and monthly trips "north to the different line companies to administer and instruct the men in the field on their oral hygine [sic] care and administer emergency treatment where necessary."  He stated that these trips were made between August 1968 and September 1969.

At his August 2011 DRO hearing, the Veteran's testimony reiterated the information conveyed in his written statements and the statements written by his fellow servicemember.  He emphasized that during his service, he routinely traveled north to provide dental care to soldiers who were encamped along the DMZ.

The Veteran's written statements, hearing testimony, and the lay statement submitted by a fellow servicemember provide credible evidence that the Veteran was exposed to herbicides while serving in Korea.  The Veteran's service record is consistent with service that would have placed him along the Korean DMZ during the presumptive period of herbicide exposure.  See 38 U.S.C.A. §§ 1154 (a).  The Veteran was diagnosed with prostate cancer in 2010.  The Veteran's disability is presumed to be service connected as a result of his exposure to herbicides; there is no evidence in this case which serves to rebut this presumption.  Therefore, service connection is warranted and the claim is granted.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


